Citation Nr: 0817935	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
hepatitis C.

In June 2007, the Board remanded the case for a VA 
examination.  The requested action was taken and the case is 
appropriately before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
hepatitis C attributable to his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2003 VCAA notice was given prior 
to the appealed AOJ decision, dated in March 2004.  The March 
2006 notice in compliance with Dingess, however, was 
untimely.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in November 2007, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  The Board notes that the 
veteran was scheduled to appear for a Travel Board hearing in 
March 2007.  The veteran did not appear, but his 
representative indicated that the veteran was temporary out 
of the area and could not attend the hearing.  The letter 
further requested that the veteran be rescheduled for a 
hearing 6 months later.  The Veterans Law Judge, who appeared 
at the Oakland RO, indicated that good cause was not shown as 
to why the veteran did not appear at his scheduled hearing.  
Thus, the hearing will not be rescheduled.  See 38 C.F.R. § 
20.704.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for hepatitis C.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's enlistment examination is devoid of any 
reference to a preexisting hepatic condition.  A notation in 
the veteran's service medical records (SMRs), dated in June 
1972, reflects that the veteran sought treatment for a cough 
and pain in his chest.  It was noted that he had had viral 
hepatitis six months earlier.  There are no records of this 
alleged hepatitis treatment.  He was treated for a viral 
syndrome, but returned with similar complaints the following 
month.  During this second treatment, it was noted that the 
veteran had had hepatitis in November 1971.  Again, the 
physician's impression was that the veteran had a type of 
viral syndrome.  In a February 1973 report of medical 
history, the veteran indicated he had a history of liver 
disease, noted as either yellow jaundice or infectious 
hepatitis.  In the veteran's discharge examination, there was 
no reference to any hepatitis or a residual viral syndrome.  

The veteran's post-service treatment records indicate a 
positive hepatitis C diagnosis in 1993.  The veteran 
indicated that he had been exposed to toxic chemicals at one 
point, but he had washed his hands within two minutes of 
exposure.  The veteran was noted to have normal liver 
function tests in June 1992.  The treating physician also 
remarked that after the veteran's hepatitis B attack while in 
service, the veteran admitted use of intravenous drugs for 
"a short time."  The veteran reported that he had noticed 
liver soreness and the darkening of his urine while on active 
duty.  He denied any tattoos, blood transfusions or 
surgeries.  The physician's impression was that the veteran's 
hepatitis C was most likely due to his post-service 
intravenous drug use.  

In January 2004, the veteran issued a statement indicating 
that while at Ft. Campbell, KY, he was in contact with the 
173rd and 82nd Airborne upon their return from Vietnam.  He 
reported drinking from the same buffalo tank of water as them 
while performing field maneuvers.  He reported that he could 
have been exposed to hepatitis C from insects, mosquitoes or 
medics.  He advised that he was in close contact with 
personnel and spent 2 months in the hospital for hepatitis A, 
which evolved into hepatitis B and then evolved into 
hepatitis C.  In March 2004, the veteran submitted a 
statement listing his potential risk factors for hepatitis C.  
He indicated that he was accidentally exposed to blood by 
health care workers (combat medics or corpsman), and 
generally related the same information as contained in his 
January 2004 statement.  

In the veteran's March 2005 notice of disagreement, he 
indicated that the private treatment records from 1993 were 
in error inasmuch as they found the veteran's hepatitis C was 
likely due to intravenous drug use.  

In the veteran's July 2005 substantive appeal, he indicated 
that he did not have a history of intravenous drug use and 
alleged that the doctor must have confused him with someone 
else.  He reported that he did not share needles with anyone 
as he hated needles.  The veteran advised that he was told he 
had hepatitis C in 1983 when he checked the status of his 
blood.  He stated that since 1971, his hepatitis went from 
viral or serum hepatitis to hepatitis "A, B, C, D, E, F 
plus."  The veteran believed that the Army infected him with 
people returning from Vietnam and he also stated that he 
thought the Army used him as a guinea pig for testing 
purposes.  

Pursuant to the Board remand dated in June 2007, the veteran 
underwent a VA examination to determine whether his currently 
diagnosed hepatitis C was related to service.  At this July 
2007 examination, the veteran reported his alleged in-service 
hospitalization for hepatitis A and B.  The examiner noted 
there was no evidence of any hospitalization while in service 
associated with the claims file.  The veteran's past liver 
function tests revealed that he was negative for the 
hepatitis A antibody, negative for the hepatitis B surface 
antigen, negative for the hepatitis B surface antibody, and 
his entire hepatitis B core antibody was reactive.  The 
reactive finding of the hepatitis B core antibody suggested 
to the examiner that the veteran experienced past hepatitis B 
infections.  

The examiner indicated that although the veteran maintained 
that he was diagnosed as having hepatitis C in 1983, there 
were no tests for hepatitis C until 1989, and thus, the 
veteran could not have been diagnosed as having hepatitis C 
in 1983 as contended.  The examiner indicated that the 
veteran's assertion that he contracted viral hepatitis in 
1971 was not supported by the evidence in the claims file.  
The SMRs reflect that the veteran had a viral syndrome while 
in service, but there was no indication that it was viral 
hepatitis.  The examiner noted that due to the veteran's 
likely history of hepatitis B infections, this could have 
been the cause of his in service viral syndrome.  The 
examiner also noted that the veteran currently denied a 
history of intravenous drug use, but was noted to have 
intravenous drug use in private treatment records in 1993.  
The examiner indicated that the veteran's claimed risk 
factors-namely, his drinking out of the same water tank as 
returning Vietnam service members and the possible 
transmission by insects or mosquitoes-were not 
scientifically supported as risk factors for infection of the 
hepatitis C virus.  Thus, the examiner opined that the 
veteran could not have been infected with hepatitis C through 
drinking from a shared water tank as infected persons, or 
from mosquito bites.  The examiner opined that the veteran's 
hepatitis C was "definitely not service connected."  

Given the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
as hepatitis C is not found to be related to his service.  
There is no evidence of record showing a diagnosis of or 
treatment for hepatitis C while in service or for many years 
thereafter.  Although the SMRs reflect a history of treatment 
for hepatitis in 1971, there are no treatment records to 
substantiate that diagnosis.  Further, the most recent VA 
examiner indicated that the veteran likely experienced 
hepatitis B infections during service as evidenced by his 
reactive, hepatitis B core antibody test.  The examiner also 
indicated that the veteran could not have been diagnosed as 
having hepatitis C in 1983, as alleged, because testing for 
hepatitis C was not available until 1989.  The veteran's June 
1992 liver function tests were found to be normal.  The 1993 
private treatment record reflected that the veteran's 
hepatitis C was likely due to his reported, past intravenous 
drug use.  The veteran currently denies having a history of 
intravenous drug use.  There is no medical opinion of record 
linking the veteran's currently diagnosed hepatitis C to 
service.  

Although the Board appreciates the veteran's assertions that 
his hepatitis C was contracted through drinking from the same 
water tank as returning Vietnam service members or infection 
via insects and mosquito bites, there is no competent medical 
evidence of record to confirm those assertions.  In fact, the 
VA examiner indicated that the veteran's hepatitis C was not 
due to either of his claimed risk factors as there is no 
scientific association found between them and hepatitis C.  
Further, the veteran is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent medical evidence linking the 
veteran's hepatitis C to service, the veteran's claim of 
service connection for hepatitis C must be denied.  



ORDER

Service connection for hepatitis C is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


